Citation Nr: 0201068	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  94-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, with angina pectoris and coronary artery bypass 
graft.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active service from June 1945 to July 1946 
and from January 1949 to July 1955.  

This matter was previously before the Board of Veterans' 
Appeals (Board) and was remanded by the Board in September 
1996.  In the September 1996 remand, the Board determined 
that the appeal was from an October 1955 rating decision by 
the Montgomery, Alabama, Regional Office (RO).  The Board 
also determined that the issue before the Board is on appeal 
in connection with an original claim which was not the 
subject of a prior final decision.  Therefore, a new and 
material evidence analysis is not appropriate in this case.  
See generally 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  Because the Board has determined that the 
October 1955 rating decision is not final, allegations of 
clear and unmistakable error in that rating decision and 
subsequent decisions involving the same issue are therefore 
moot.  The Waco, Texas, RO currently has jurisdiction of this 
claims file.  


FINDING OF FACT

Arteriosclerotic heart disease was not manifested in the 
veteran's active military service or within one year after 
the veteran's separation from such service, nor is 
arteriosclerotic heart disease otherwise related to the 
veteran's military service or to a service-connected 
disability. 


CONCLUSION OF LAW

Arteriosclerotic heart disease, with angina pectoris and 
coronary artery bypass graft, was not incurred in or 
aggravated by the veteran's active military service, nor may 
it be presumed to have been incurred in or aggravated by such 
service, nor is arteriosclerotic heart disease proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes several VA examination reports, 
as well as VA inpatient and outpatient records, private 
medical records, etc.  Significantly, special VA examinations 
were conducted pursuant to the September 1996 remand and 
medical opinions were obtained.  The claims file also shows 
that the RO requested information from the veteran regarding 
medical treatment over the years and sent requests for 
records to the identified medical care providers.  It appears 
that all available evidence is of record.  The Board notes 
that no additional pertinent evidence has been identified by 
the claimant, or by his representative, as relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for heart disease.  The 
discussions in the rating decisions, statement of the case, 
supplemental statement of the case and other communications 
have informed the claimant and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

Turning to the record, the Board first notes that there is no 
evidence of any cardiovascular complaints, symptoms or 
abnormal clinical findings in the veteran's service medical 
records.  The reports of physical examinations during service 
show that the veteran's heart was clinically evaluated as 
normal.  Significantly, the heart was clinically evaluated as 
normal on separation examination in July 1955.  At that time, 
blood pressure was recorded as 110/80.  Pulse was reported to 
be 75 sitting, 105 after exertion and 85 two minutes later.  
A chest x-ray was interpreted as negative.  

On VA compensation examination in September 1955, 
approximately two months after the veteran's separation from 
service, the apex beat was not visible or palpable, and 
percussion was within normal limits.  No thrills or murmurs 
were noted, and no sclerosis of the radial arteries was 
reported.  There was no peripheral edema and no chest rales.  
The veteran's pulse was reported as 108 sitting, 120 
standing, 144 sitting after exercise and 120 two minutes 
after exercise.  An x-ray study showed a normal chest.  
However, an electrocardiogram (EKG) was interpreted as being 
"borderline" with regular sinus tachycardia.  The examiner 
referred to "small Q waves" which were not significant 
enough to establish an old infarction.  However, the examiner 
commented that if there was a history or record to establish 
cardiac pathology, the EKG findings could be considered 
commensurate therewith.  The relevant examination diagnosis 
was tachycardia of undetermined origin.  

Of record is a June 1965 letter from Thomas M. Runge, M.D. to 
the effect that he had seen the veteran for evaluation of 
chest pain and that there was some question of coronary 
insufficiency so as to advise against heavy manual labor.  
Medical records dated several years later clearly show 
arteriosclerotic heart disease requiring coronary artery 
bypass surgeries.  These medical records show a history of 
"pericarditis" in early 1961 or 1962 with clear diagnoses 
of cardiovascular disease in the 1970's. 

A personal hearing was conducted at the RO in August 1995.  
The veteran and his wife provided testimony mainly regarding 
his post-traumatic stress disorder (PTSD).  However, he also 
related that he had chest pain while in service that was 
similar to the chest pain he had in the 1960s when he stated 
that he was first treated for his heart disease, although he 
had dismissed the in-service chest pain as being a muscle 
spasm and did not seek treatment at that time.  In addition, 
the veteran alleged that his heart disease was caused by his 
PTSD.  

The Board notes here that service connection was established 
for PTSD by rating decision in 1993 based on evidence showing 
treatment for PTSD beginning in 1992. 

Pursuant to the Board's September 1996 Remand, the veteran 
underwent VA examination.  He was examined by a physician's 
assistant in November 1996.  After examining the veteran and 
reviewing the record, including the 1955 EKG report, the 
physician's assistant, in response to questions posed by the 
Board in the remand, stated that the 1955 EKG "are 
compatible with ischemic heart disease.  It is this 
examiner's opinion that it is at least as likely as not that 
the veteran's current heart disease is related to the EKG 
findings reported on that date."  

In February 2000, the veteran underwent a VA examination by a 
cardiologist.  After reviewing the claims file and, in 
particular, the 1955 EKG, this physician stated that the 
findings "noted by the interpreter at that time" were 
normal and not pathological.  He stated further that based on 
the records available, "the said EKG has no relation to [the 
veteran's] developing subsequent coronary artery disease."  

After carefully considering the record as a whole, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's cardiovascular disease was 
manifested during his military service, within one year of 
discharge from service, or is otherwise related to such 
service.  There is no competent evidence whatsoever that any 
heart problems were manifested during service.  The veteran's 
testimony regarding chest pains during service is not 
sufficient to establish that cardiac disability was present 
during service since he is not medically trained and 
therefore not competent to render diagnoses.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Moreover, trained medical 
personnel determined at the time of his separation 
examination in July 1955 that his heart was clinically 
normal. 

A more difficult question is raised as to whether or not 
cardiovascular disease was manifested during the one year 
statutory presumption period after the veteran's discharge 
from service.  The September 1955 EKG study resulted in some 
findings which the examiner at that time thought "could be 
considered commensurate" with cardiac pathology if there was 
a history or records to establish such pathology.  However, 
at the time of that examination there was no history or any 
other records indicative of any cardiac pathology.  It is 
apparent that that examiner did not believe that those 
findings, in themselves, reflected the presence of heart 
disease.  The examiner believed merely that they might 
corroborate clinical findings or other history of heart 
disease.  Therefore, the Board does not view the EKG findings 
alone as establishing the presence of cardiovascular disease.  
Significantly, the September 1955 examination final diagnosis 
did not include a firm cardiovascular diagnosis.  Rather, 
tachycardia of undetermined origin was reported.   

Recognizing that the determinative question involved a matter 
of some medical complexity, the Board remanded the case in 
September 1996 for a medical examination and opinion.  A 1996 
opinion by a physician's assistant was to the effect that the 
1955 EKG findings were compatible with heart disease .  The 
physician's assistant opined that it was at least as likely 
as not that the veteran's current heart disease was related 
to those EKG findings.  The February 2000 opinion on the 
other hand, provided by a cardiologist, indicates that the 
noted EKG findings were normal and not pathological.  That 
examiner further stated that there was no relationship 
between the 1955 EKG findings and the veteran's current heart 
disease.  The Board believes that, the cardiologist's opinion 
is entitled to more weight in recognition of the fact that a 
cardiologist has received significantly more medical 
education and training specializing in cardiovascular 
matters.

The Board also notes the veteran's belief, expressed at his 
personal hearing, that his heart disease might be related to 
his service-connected PTSD.  However, the record clearly 
shows that the veteran's cardiovascular disease was medically 
diagnosed by the 1970's whereas service connection for PTSD 
was not established until 1993.  The record does not show a 
medical diagnosis of PTSD prior to the 1990's.  Moreover, 
there is no competent evidence of record which even hints at 
such a relationship between the cardiovascular disease 
diagnosed by the 1970's and the PTSD which was not apparently 
diagnosed until the 1990's.  There is also no competent 
evidence suggesting any increase in the severity of the 
cardiovascular disease due to the PTSD.  Medical records 
dated in the 1990's showing treatment for cardiovascular 
symptoms include no references to any impact of the veteran's 
PTSD on his cardiovascular disease.  In fact, private medical 
reports dated in the 1990's note some cardiac complaints, 
such as chest pain, but appear to suggest non-cardiovascular 
causes (such as gallbladder and hiatal hernia problems).  In 
a May 1996 letter, a private physician, Robert W. Pederson, 
M.D., describes the veteran as quite stable from a 
cardiovascular standpoint.  Given the evidence of record, the 
Board finds that additional medical opinion as to aggravation 
is not necessary to decide this aspect of the veteran's 
service connection claim.  66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In sum, the Board concludes that the preponderance of the 
evidence is against entitlement to service connection for the 
veteran's cardiovascular disease on either a direct or a 
secondary basis.  It follows that the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

